         Case 2:19-cv-10389-CJB-JVM Document 34 Filed 04/06/21 Page 1 of 11




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


      RYAN WHITE                                          CIVIL ACTION

      VERSUS                                              19-10389

      NEW ORLEANS & GULF                                  SECTION: “J” (1)
      COAST RAILWAY COMPANY



                                       ORDER & REASONS

          Before the Court is a Motion for Summary Judgment (Rec. Doc. 18) filed by

Defendant New Orleans & Gulf Coast Railway Company. Plaintiff Ryan White

opposes the motion (Rec. Doc. 20), and Defendant filed a reply (Rec. Doc. 25). Having

considered the motion and memoranda, the record, and the applicable law, the Court

finds that the motion should be GRANTED in part and DENIED in part, as

explained herein.

                        FACTS AND PROCEDURAL BACKGROUND

          This litigation arises from injuries allegedly sustained by Plaintiff while

employed by Defendant at the Chevron Oronite Oak Point Plant in Belle Chasse,

Louisiana. On July 9, 2018, Plaintiff was working as a conductor when he began to

experience pain in his left shoulder.1 He promptly reported this injury to his

supervisor, Kurt Nastasi, who did not offer Plaintiff any medical treatment.2 The next

day, Plaintiff returned to work and continued to experience shoulder pain, which he




1   (Rec. Doc. 21-2, at 43-44).
2   Id. at 45, 47.
       Case 2:19-cv-10389-CJB-JVM Document 34 Filed 04/06/21 Page 2 of 11




again reported to Nastasi.3 The following day, July 11, Plaintiff again experienced

pain while working and reported it to Nastasi, who instructed him to report it to the

general manager.4 However, Plaintiff believed the general manager had left for the

day, so he continued working and submitted a statement to his general manager the

following morning, July 12.5 Nastasi also submitted a statement that same day, in

which he stated that Plaintiff “has stated many times the past few months that his

shoulder has been bothering him from time to time” and “has been complaining of

having to switch the Chevron Plant by himself and stated that his shoulder would

not hold up the duration of this bid season.”6

         As a result of this incident, Plaintiff was diagnosed with “gross horizontal or

medial instability of the distal clavicle” and recommended to have AC ligament

reconstruction surgery.7 It is undisputed that Plaintiff suffered a prior injury to his

left shoulder in March 2015 that required surgery and was not work related, and that

he reinjured or aggravated the injury to his left shoulder in work-related incidents in

July 2015, March 2016, November 2016, and May 2017.8

         Plaintiff filed his complaint on May 14, 2019, bringing claims under the

Federal Employers’ Liability Act (“FELA”), 45 U.S.C. § 51, et seq. He claims that his

injuries were caused by various negligent acts of Defendant, or in the alternative,

that his preexisting injury was aggravated by Defendant’s negligence. Defendant



3 Id. at 47-48.
4 Id. at 52.
5 (Id.; Rec. Doc. 21-4).
6 (Rec. Doc. 21-5).
7 (Rec. Doc. 21-8, at 4).
8
  (Rec. Doc. 21-2, at 30, 33, 36-37, 39,


                                            2
     Case 2:19-cv-10389-CJB-JVM Document 34 Filed 04/06/21 Page 3 of 11




filed the instant motion for summary judgment on December 1, 2020. Defendant

contends that Plaintiff cannot demonstrate it acted negligently because the

undisputed evidence shows it provided Plaintiff with a reasonably safe place to work.

Additionally, Defendant asserts that Plaintiff’s claims are preempted by federal

regulations. The motion is before the Court on the briefs without oral argument.

                                 LEGAL STANDARD

      Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing FED. R. CIV. P. 56); see Little

v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). When assessing whether a

dispute as to any material fact exists, a court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.”

Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th

Cir. 2008). All reasonable inferences are drawn in favor of the nonmoving party, but

a party cannot defeat summary judgment with conclusory allegations or

unsubstantiated assertions. Little, 37 F.3d at 1075. A court ultimately must be

satisfied that “a reasonable jury could not return a verdict for the nonmoving party.”

Delta, 530 F.3d at 399.

      If the dispositive issue is one on which the nonmoving party will bear the

burden of proof at trial, the moving party may satisfy its burden by merely pointing

out that the evidence in the record is insufficient with respect to an essential element




                                            3
        Case 2:19-cv-10389-CJB-JVM Document 34 Filed 04/06/21 Page 4 of 11




of the nonmoving party’s claim. Celotex, 477 U.S. at 325. The burden then shifts to

the nonmoving party, who must, by submitting or referring to evidence, set out

specific facts showing that a genuine issue exists. Id. at 324. The nonmovant may not

rest upon the pleadings but must identify specific facts that establish a genuine issue

for trial. Id. at 325; Little, 37 F.3d at 1075.

                                             DISCUSSION

          Plaintiff’s claim for relief arises exclusively under FELA,9 which allows an

injured railroad employee to recover damages for “injury or death resulting in whole

or in part from the negligence of” the railroad. 45 U.S.C. § 51; see Huffman v. Union

Pac. R.R., 675 F.3d 412, 416 (5th Cir. 2012). “To prevail under FELA, a plaintiff must

prove that (1) the defendant is a common carrier by railroad engaged in interstate

commerce; (2) he was employed by the defendant with duties advancing such

commerce; (3) his injuries were sustained while he was so employed; and (4) his

injuries resulted from the defendant’s negligence.” Weaver v. Mo. Pac. R.R. Co., 152

F.3d 427, 429 (5th Cir. 1998) (cleaned up) (citation omitted). A railroad must provide

its employees with a reasonably safe work environment, and a railroad is considered

negligent under FELA if it knew, or should have known, that its conduct was

inadequate to protect its employees. Huffman, 675 F.3d at 417 (citing Urie v.


9
    45 U.S.C. § 51 provides:

          Every common carrier by railroad while engaging in commerce between any of the
          several States or Territories . . . shall be liable in damages to any person suffering an
          injury while he is employed by such carrier in commerce . . . for such injury . . .
          resulting in whole or in part from the negligence of any of the officers, agents, or
          employees of such carrier, or by reason of any defect or insufficiency, due to its
          negligence, in its cars, engines, appliances, machinery, track, roadbed, works, boats,
          wharves, or other equipment. . . .


                                                     4
     Case 2:19-cv-10389-CJB-JVM Document 34 Filed 04/06/21 Page 5 of 11




Thompson, 337 U.S. 163, 178-79 (1949)). This duty includes the “duty to assign an

employee to work for which he or she is reasonably suited.” Rivera v. Union Pac. R.R.

Co., 378 F.3d 502, 507 (5th Cir. 2004). A railroad breaches this duty if it “knew or

should have known of the employee’s diminished work capacity and, in spite of that

knowledge, . . . continued to assign the employee to tasks it knew or should have

known would aggravate his or her physical condition.” Id.

      The causal standard under FELA is “very low” compared to the traditional

negligence proximate cause standard. Romero v. CSX Transp., Inc., No. 06-1783, 2008

WL 5156677, at *3 (D.N.J. Dec. 9, 2008). FELA “departs from common law negligence

principles, making recovery easier to obtain than under a traditional negligence

standard.” Id. (citing Sinkler v. Mo. Pac. R.R. Co., 356 U.S. 326, 329 (1958)). Under

FELA, railroads are liable for an employee’s injuries or death if the railroad “played

a part—no matter how small—in bringing about the injury.” Huffman, 675 F.3d at

417 (emphasis added) (quoting CSX Transp., Inc. v. McBride, 564 U.S. 685 (2011)).

Thus, a plaintiff’s burden of proof under FELA has been described as “featherweight,”

Rivera, 378 F.3d at 506, and a plaintiff’s FELA claim should be dismissed on

summary judgment “‘only when there is a complete absence of probative facts’”

supporting the plaintiff’s position. Gray v. Ala. Great S. R.R. Co., 960 F.3d 212, 216

(5th Cir. 2020) (brackets omitted) (quoting Lavender v. Kurn, 327 U.S. 645, 653

(1946)).

      Finally, under FELA, an employee’s contributory negligence will not bar

recovery but may be considered to diminish recovery in proportion to the employee’s




                                          5
         Case 2:19-cv-10389-CJB-JVM Document 34 Filed 04/06/21 Page 6 of 11




fault. Romero, 2008 WL 5156677, at *3 (citing 45 U.S.C. § 53; Norfolk S. Ry. Co. v.

Sorrell, 549 U.S. 158, 167 (2007)). The defense of assumption of risk is completely

eliminated. Id. (citing 45 U.S.C. § 54; Tiller v. Atlantic Coast Line R.R. Co., 318 U.S.

54, 58 (1943)).

          As an initial matter, the parties disagree about the proper framing of

Defendant’s duty. To repeat: Defendant has a “duty to create a reasonably safe work

environment.” Rivera, 378 F.3d at 507. This includes the “duty to assign an employee

to work for which he or she is reasonably suited,” id., and the duty “to provide its

employees with sufficient help in the performance of the work assigned to him.” Yawn

v. S. Ry. Co., 591 F.2d 312, 315 (5th Cir. 1979).

          Defendant contends that it lacked knowledge of Plaintiff’s physical limitations.

Specifically, it argues that because Plaintiff was released back to work with no

restrictions after his prior aggravations of his previous injury (between July 2015 and

May 2017), it had no reason to know that Plaintiff was unfit for his assigned task in

July 2018. However, this contention is clearly undercut by Nastasi’s accident

statement, in which he claimed that Plaintiff “has stated many times the past few

months that his shoulder has been bothering him from time to time” and “has been

complaining of having to switch the Chevron Plant by himself and stated that his

shoulder would not hold up the duration of this bid season.”10 Defendant attempts to

avoid addressing this evidence by pivoting to argue that Plaintiff’s claim fails because

he did not request an alternative work assignment. However, whether Plaintiff



10   (Rec. Doc. 21-5).


                                              6
      Case 2:19-cv-10389-CJB-JVM Document 34 Filed 04/06/21 Page 7 of 11




requested a transfer is not dispositive, as the issue is whether Defendant should have

known of Plaintiff’s limitations. Cf. Emmons v. S. Pac. Transp. Co., 701 F.2d 1112,

1121 (5th Cir. 1983) (holding no negligent assignment where plaintiff neither applied

for a transfer nor told his employer that his work was causing his ankle problem).

       Plaintiff supplements Nastasi’s statement with emails between Defendant’s

employees expressing concern over whether Plaintiff should return to work,

notwithstanding the authorization by his physician, following his injuries in

November 2016 and May 2017.11 This evidence suggests that Plaintiff’s injury was

reasonably foreseeable to Defendant based on what it knew at the time, see Gallick

v. Balt. & Ohio R.R. Co., 372 U.S. 108, 117-18 (1963), and, given Plaintiff’s

“featherweight” burden of proof, is enough to survive summary judgment.12

       Defendant also argues that Plaintiff’s claims are precluded by the Federal

Railroad Safety Act (“FRSA”). Defendant contends that the Federal Railroad

Administration (“FRA”) specifically considered whether to regulate train crew

staffing or require light duty work assignments in certain situations and declined to

do so. Defendant asserts that these decisions not to regulate preclude any FELA

claims for the covered conduct.

       State law claims may be preempted by FRA regulations, see CSX Transp. v.

Easterwood, 507 U.S. 658, 663 (1993), as well as an affirmative decision to not issue

regulations, see King v. Ill. Cent. R.R., 337 F.3d 550, 557 (5th Cir. 2003). The King


11(Rec. Doc. 21-12).
12 The Court construes Plaintiff’s claim for failure to provide him with a light duty position as
subsumed by the negligent assignment claim and therefore does not analyze it separately, except for
the preclusion argument discussed below.


                                                7
      Case 2:19-cv-10389-CJB-JVM Document 34 Filed 04/06/21 Page 8 of 11




court explained that such preemption was appropriate where it was clear that “the

FRA examined the issue and decided it should not promulgate regulations”

addressing that issue. Id. Further, the Fifth Circuit, relying on Easterwood, has held

that a FELA claim may be precluded13 by FRA regulations. Lane v. R.A. Sims, Jr.,

Inc., 241 F.3d 439, 443 (5th Cir. 2001). In Lane, the court explained that preclusion

was necessary to realize “Congress’ intent that railroad safety regulations be

nationally uniform to the extent practicable” and that dissimilar treatment of state

law and FELA claims “would have the untenable result of making the railroad safety

regulations established under the FRSA virtually meaningless” because “[t]he

railroad could at one time be in compliance with federal railroad safety standards

with respect to certain classes of plaintiffs yet be found negligent under the FELA

with respect to other classes of plaintiffs for the very same conduct.” Id. (internal

quotation marks and citation omitted).

       Based on this reasoning, the Court concludes that FELA claims may be

precluded where the FRA has “fully considered” an issue and “determined that [it]

does not involve safety.” King, 337 F.3d at 557 (internal quotation marks and citation

omitted). Accordingly, the Court finds that Plaintiff’s crew staffing claim is precluded.

       The FRA issued a notice of proposed rulemaking in 2016 concerning train crew

staffing but withdrew it in 2019, finding that “no regulation of train crew staffing is

necessary or appropriate for railroad operations to be conducted safely at this time.”



13 State law claims are subject to preemption, while federal claims are subject to preclusion.
Additionally, claim preclusion, or res judicata, is an entirely distinct issue from the preclusion
discussed here.


                                                8
      Case 2:19-cv-10389-CJB-JVM Document 34 Filed 04/06/21 Page 9 of 11




Train Crew Staffing, 84 Fed. Reg. 24735 (withdrawn May 29, 2019). 14 The notice

continues: “[T]his notice of withdrawal provides FRA’s determination that no

regulation of train crew staffing is appropriate and that FRA intends to negatively

preempt any state laws concerning that subject matter.” Id. at 24741. Therefore,

Plaintiff’s crew staffing claim must also be precluded to ensure that “railroad safety

regulations be nationally uniform to the extent practicable.” Lane, 241 F.3d at 443.

        Defendant also contends that Plaintiff’s light duty claim, to the extent it is

distinguishable from his negligent assignment claim, is precluded, pointing to the

“Medical Standards for Railroad Workers” report conducted by the FRA and relied on

by Plaintiff. This report notes that some railroads, such as Belt Railway of Chicago,

use light duty to accommodate employees following an injury or illness. 15 Moreover,

the report did not conclude that regulation was unwarranted but that “the FRA

should proceed with the development of a medical standards program.” 16 Thus,

Defendant has failed to show that “the FRA examined the issue and decided it should

not promulgate regulations for” light duty accommodations. King, 337 F.3d at 557.

        Finally, Defendant seeks summary judgment on Plaintiff’s claim that it

violated its own rules and regulations intended to ensure Plaintiff’s safety. Plaintiff

claims that Nastasi, his supervisor, failed to report Plaintiff’s injury to the terminal

manager, while Defendant contends Nastasi was not required to report anything

because Plaintiff was only complaining of pain and not an injury.



14 (See Rec. Doc. 18-14).
15 (Rec. Doc. 18-11, at 95, 98-99, 101).
16 Id. at 3.




                                           9
        Case 2:19-cv-10389-CJB-JVM Document 34 Filed 04/06/21 Page 10 of 11




           At his deposition, Nastasi testified to the following:

           Q      Okay. Now, is it part of your responsibility to report those types
           of things up the chain of command, if you’re hearing an employee
           complain about pain or shoulder pain or something else?

           A       Yeah.

           ....

           Q     Okay, and we didn’t get into too many details about it, but what’s
           the protocol about when to complete an injury report?

           A       Usually within 24 hours of the incident.17

Additionally, Dr. Felix Savoie, to whom Plaintiff was referred by Defendant for a

second medical opinion, described Plaintiff’s condition as a “work injury” and stated

that “he injured his shoulder at work.”18 Therefore, at the least, there is a dispute as

to whether Plaintiff suffered an “injury” that Defendant’s employees were required

to report, and summary judgment is inappropriate for this claim.

                                        CONCLUSION

           Accordingly,

           IT IS HEREBY ORDERED that Defendant’s Motion for Summary Judgment

(Rec. Doc. 18) is GRANTED in part and DENIED in part. The motion is

GRANTED as to Plaintiff’s crew staffing claim. The motion is DENIED in all other

respects.

           IT IS FURTHER ORDERED that Defendant’s Omnibus Motion in Limine

(Rec. Doc. 28) is DENIED because it raises arguments substantially similar to those



17   (Rec. Doc. 21-9, at 15).
18   (Rec. Doc. 21-8, at 1).


                                               10
     Case 2:19-cv-10389-CJB-JVM Document 34 Filed 04/06/21 Page 11 of 11




discussed herein and because it is an untimely challenge to Plaintiff’s expert

witness.19

       New Orleans, Louisiana, this 6th day of April, 2021.




                                               CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE




19 The deadline for filing motions to exclude expert testimony was December 1, 2020; the motion was
filed on January 15, 2021.


                                                11
